Exhibit 10.1

 

INDUSTRIAL BUILDING LEASE

 

THIS LEASE is made this 24th day of October, 2002, by and between FCF
PROPERTIES, LLC, a Colorado limited liability company (“Landlord”) and AMERICAN
COIN MERCHANDISING, INC., a Delaware corporation (“Tenant”), who hereby mutually
covenant and agree as follows:

 

I. GRANT, TERM, DEFINITIONS AND BASIC LEASE PROVISIONS

 

1.1 Grant. Landlord, for and in consideration of the rents herein reserved and
of the covenants and agreements herein contained on the part of Tenant to be
performed, hereby leases to Tenant, and Tenant hereby lets from Landlord, the
real estate commonly known as 397 South Taylor, Louisville, Colorado and legally
described on an exhibit which is attached hereto, identified as Exhibit A,
together with all improvements now located thereon, or to be located thereon
during the term of this Lease, together with all appurtenances belonging to or
in any way pertaining to the said premises (such real estate, improvements and
appurtenances hereinafter sometimes jointly or severally, as the context
requires, referred to as ‘Leased Premises”). Anything contained herein to the
contrary notwithstanding, the grant as set forth in this Section 1.1 and all of
the provisions of this lease are subject to the acquisition by Landlord of title
to the fee of the Leased Premises not later than December 1, 2002. If such
acquisition has not occurred by said date, this Lease shall be void and of no
force and effect and the parties shall not have liability to each other. The
date that Landlord acquires fee simple title to the Leased Premises is
hereinafter referred to as the “Commencement Date”.

 

1.2 Term. The term of this Lease shall commence on the Commencement Date and
shall end on the last day of February, 2013 unless sooner terminated or extended
as herein set forth.

 

1.3 Agent. As used in this Lease, the term “Agent” shall mean the agent of
Landlord. Until otherwise designated by notice in writing from Landlord, Agent
shall be Andrew Freeman Property Advisors, Inc. Tenant may rely upon any consent
or approval given in writing by Agent or upon notice from Agent or from the
attorneys for Agent or Landlord.

 

1.4. Basic Lease Provisions.

 

  (a) Purpose (See Section 3.1): general office, or combination office and
warehouse, or combination office, warehouse and distribution.

 

1



--------------------------------------------------------------------------------

  (b) Annual Base Rent (See Section 4.1):

 

Period:

--------------------------------------------------------------------------------

  

Annual Base Rent:

--------------------------------------------------------------------------------

  

Monthly Installments

--------------------------------------------------------------------------------

3/1/03 - the last day of February 2004

   $304,239.00    $25,353.25

3/1/04 - the last day of February 2005

   $313,288.20    $26,107.35

3/1/05 - the last day of February 2006

   $322,649.40    $26,887.45

3/1/06 - the last day of February 2007

   $332,322.60    $27,693.55

3/1/07 - the last day of February 2008

   $342,307.92    $28,525.66

3/1/08 - the last day of February 2009

   $352,605.24    $29,383.77

3/1/09 - the last day of February 2010

   $363,214.56    $30,267.88

3/1/10 - the last day of February 2011

   $374,136.00    $31,178.00

3/1/11 - the last day of February 2012

   $385,369.44    $32,114.12

3/1/12 - the last day of February 2013

   $396,914.88    $33,076.24

 

  (c) Payee (See Section 4.1): FCF Properties, LLC.

 

  (d) Payee’s Address (See Sections 4.1 and 4.2): c/o Andrew Freeman Property
Advisors, Inc., 1628 Walnut Street, Boulder, Colorado 80302.

 

  (e) Form of Insurance (See Article VI): The insurance specified in Sections
6.2.1 and 6.2.2 shall comply with the provisions of Section 6.3.

 

  (f) Security Deposit (See Section 20.1): $25,353.25

 

  (g) Tenant’s Address (for notices) (See Section 21.4): Prior to the
Commencement Date: 5660 Central, Boulder Colorado 80301, and thereafter to the
Leased Premises.

 

2



--------------------------------------------------------------------------------

  (h) Landlord’s Address (for notices) (See Section 21.4): 1628 Walnut Street,
Boulder Colorado, 80302.

 

  (i) Broker(s) (See Section 21.11): None

 

  (j) Guarantor’s Name and Address (See Separate Guaranty): None.

 

  (k) 2003 Monthly payment for Expenses (subject to reconciliation as provided
under Section 9.1(b): $9,200.00.

 

  (l) 2003 Monthly payment for Impositions (subject to reconciliation as
provided under Section 9.1(b): $4,960.00

 

  (m) 2003 Monthly payment for Insurance Premiums (subject to reconciliation as
provided under Section 9.1(b): $205.00.

 

  (n) Rider: Check here if a Rider is attached:

 

II. POSSESSION

 

2.1 Possession. Except as otherwise expressly provided herein (or by written
instrument signed by Landlord or Agent) and except for Landlord’s Construction
(as defined in Section 22 hereof), Landlord shall deliver possession of the
Leased Premises to Tenant on the Commencement Date in their condition as of the
execution and delivery hereof, reasonable wear and tear excepted.

 

III. PURPOSE

 

3.1 Purpose. The Leased Premises shall be used and occupied only for the Purpose
set forth in Section 1.4(a) hereof, except that no such use shall (a) violate
any certificate of occupancy or law, ordinance or other governmental regulation,
or any covenants, conditions or restrictions of record, in effect from time to
time affecting the Leased Premises or the use thereof, (b) cause injury to the
improvements, (c) cause the value or usefulness of the Leased Premises or any
part thereof to diminish, (d) constitute a public or private nuisance or waste,
(e) authorize Tenant to use, treat, store or dispose of hazardous or toxic
materials on the Leased Premises (except in accordance with Article XIII below),
or to render the insurance on the Leased Premises void or the insurance risk
more hazardous. Tenant shall do no outside storage.

 

3.2 Prohibition of Use. If the use of the Leased Premises should at any time
during the Lease term be prohibited by law or ordinance or other governmental
regulation, or prevented by injunction, this Lease shall not be thereby
terminated, nor shall Tenant be entitled by reason thereof to surrender the
Leased Premises or to any abatement or reduction in rent, nor shall the
respective obligations of the parties hereto be otherwise affected.

 

3



--------------------------------------------------------------------------------

IV. RENT

 

4.1 Annual Base Rent. Beginning on March 1, 2003 (the “Rent Commencement Date”),
Tenant shall pay Annual Base Rent as set forth in Section 1.4(b) hereof payable
monthly in advance in installments as set forth in said Section. Annual Base
Rent, additional rent and other charges payable hereunder (collectively “Rent”)
shall be paid to or upon the order of Payee at the Payee’s address. Landlord
shall have the right to change the Payee or the Payee’s Address by giving
written notice thereof to Tenant. If Tenant occupies the Leased Premises for the
purpose of conducting business therein prior to the Commencement Date, Tenant
shall pay Rent on a pro rata basis from the date of occupancy to the
Commencement Date. All payments by Tenant shall be made without deduction, set
off, discount or abatement in lawful money of the United States.

 

4.2. Lock Box. Landlord may from time to time designate a lock box collection
agent for the collection of rents or other charges due Landlord. In such event,
the date of payment shall be the date of receipt by the lock box collection
agent of such payment (or the date of collection of any such sum if payment is
made in the form of a negotiable instrument thereafter dishonored upon
presentment); however, for the purposes of this Lease, no such payment or
collection shall be deemed “accepted” by Landlord if Landlord thereafter remits
a check payable to Tenant in the amount received by the lock box collection
agent or, in the case of a dishonored instrument, within 21 days after
collection. Neither the negotiation of Tenant’s negotiable instrument by the
lock box collection agent, nor the possession of the funds by Landlord during
the twenty-one (21) day period, nor the return of any such sum to Tenant shall
be deemed to be inconsistent with the rejection of Tenant’s tender of such
payment for all purposes as of the date of Landlord’s lock box collection
agent’s receipt of such payment (or collection), nor shall any of such events be
deemed to be a waiver of any breach by Tenant of any terms, covenants or
conditions of this Lease nor a waiver of any of Landlord’s rights or remedies.

 

4.3 Interest on Late Payments. Each and every installment of Rent which shall
not be paid when due shall bear interest at a rate per annum equal to five
percent (5%) in excess of the announced base rate of interest of First National
Bank of Colorado in effect on the due date of such payment, from the date when
the same is payable under the terms of this Lease until the same shall be paid.

 

V. IMPOSITIONS

 

5.1 Payment by Tenant. Commencing with the Rent Commencement Date, Tenant shall
pay as additional Rent for the Leased Premises, in the manner provided herein,
all taxes and assessments, general and special, water rates and all other
impositions, ordinary and extraordinary, of every kind and nature whatsoever,
which may be levied, assessed, charged or imposed during the term of the Lease
upon the Leased Premises, or any part thereof, or upon any improvements at any
time situated thereon, including without limitation, any assessment by any
association of owners of property in the complex of which the Leased Premises
are a part (“Impositions”); provided, however, that Impositions levied against
the Leased Premises shall be prorated between

 

4



--------------------------------------------------------------------------------

Landlord and Tenant as of the Rent Commencement Date for the first year of the
Lease term and as of the expiration of the Lease term for the last year of the
Lease term (and shall be paid by Tenant upon such expiration based on Landlord’s
reasonable estimate thereof and reconciled within sixty (60) days after the
final amount of Impositions is determined for such year). Impositions shall also
include fees and costs incurred by Landlord during or prior to the Lease term
for the purpose of contesting or protesting tax assessments or rates, to the
extent such fees and costs do not exceed savings realized during the term of the
Lease and any extension thereof. The benefit of the provisions of any statute or
ordinance permitting any assessment to be paid over a period of years shall be
taken, and Tenant shall be obligated to pay, in the manner provided below, only
those installments falling due during the term of this Lease.

 

5.2 Alternative Taxes. If at any time during the term of this Lease the method
of taxation prevailing at the commencement of the term hereof shall be altered
so that any new tax, assessment, levy, imposition or charge, or any part
thereof, shall be measured by or be based in whole or in part upon the Lease, or
the Leased Premises, or the Annual Base Rent, additional rent or other income
therefrom and shall be imposed upon the Landlord, then all such taxes,
assessments, levies, impositions, or charges, or the part thereof, to the extent
that they are so measured or based, shall be deemed to be included within the
term Impositions for the purposes hereof to the extent that such Impositions
would be payable if the Leased Premises were the only property of Landlord
subject to such Impositions, and Tenant shall pay and discharge the same as
herein provided in respect of the payment of Impositions. There shall be
excluded from Impositions all federal income taxes, state and local net income
taxes, federal excess profit taxes, franchise, capital stock and federal or
state estate or inheritance taxes of Landlord.

 

5.3 Reserved.

 

5.4 Reserved.

 

5.5 Right to Contest. Tenant may, in good faith and with due diligence, contest
Impositions by appropriate legal proceedings which shall have the effect of
preventing the collection of the Imposition so contested; provided that pending
any such legal proceedings, Tenant shall give Landlord such security as may be
deemed reasonably satisfactory to Landlord to insure payment of the amount of
the imposition and all interest and penalties thereon. Nothing in this section
shall excuse Tenant from making the monthly deposits for Impositions set forth
in Section 9.1(b) below. If, at any time during the continuance of such contest,
the Leased Premises or any part thereof is, in the judgment of Landlord, in
imminent danger of being forfeited or lost, Landlord may use such security or
deposit for the payment of such Imposition.

 

VI. RISK ALLOCATION AND INSURANCE

 

6.1 Allocation of Risks. The parties desire, to the extent permitted by law, to
allocate certain risks of personal injury, bodily injury or property damage, and
risks of loss of real or personal property by reason of fire, explosion or other
casualty, and to provide for the

 

5



--------------------------------------------------------------------------------

responsibility for insuring those risks. It is the intent of the parties that,
to the extent any event is insured for or required herein to be insured for, any
loss, cost, damage or expense arising from such event, including, without
limitation, the expense of defense against claims or suits, be covered by
insurance, without regard to the fault of Tenant, its officers, employees or
agents (“Tenant Protected Parties”), and without regard to the fault of
Landlord, its members, Agent, their respective partners, shareholders, members,
agents, directors, officers and employees (“Landlord Protected Parties”). As
between Landlord Protected Parties and Tenant Protected Parties, such risks are
allocated as follows:

 

(a) Tenant shall bear the risk of bodily injury, personal injury or death, or
damage to the property, of third persons, occasioned by events occurring on or
about the Leased Premises, regardless of the party at fault. Said risks shall be
insured as provided in Section 6.2.1(a).

 

(b) Tenant shall bear the risk of damage to Tenant’s contents, trade fixtures,
machinery, equipment, furniture and furnishings in the Leased Premises arising
out of loss by the events required to be insured against pursuant to Sections
6.2.2(a), (b), (c) and (d).

 

(c) Tenant shall bear the risk of loss from all workers’ compensation claims.

 

(d) Tenant shall bear the risk of loss of damage to improvements on the Leased
Premises arising out of loss by the events required to be insured against
pursuant to Sections 6.2.2(a), (b), (c), and (d) provided that Landlord shall
carry the insurance specified in those Sections, unless any act or omission of
Tenant shall prevent Landlord from obtaining such insurance, in which event
Tenant shall provide such insurance.

 

Notwithstanding the foregoing, provided neither Landlord nor Tenant defaults in
its obligation to carry insurance, if and to the extent that any loss occasioned
by any event of the type to be insured against exceeds the coverage or the
amount of insurance required to be carried hereunder or such greater coverage or
amount of insurance as is actually carried, or results from an event not
required to be insured against or not actually insured against, the party at
fault shall pay the amount not actually covered.

 

6.2.1 Tenant shall procure and maintain policies of insurance, at its own cost
and expense, insuring:

 

(a) The Landlord Protected Parties (as “named insureds”), and Landlord’s
mortgagee, if any, of which Tenant is given written notice, and Tenant Protected
Parties, from all claims, demands or actions made by or on behalf of any person
or persons, firm or corporation and arising from, related to or connected with
the Leased Premises, for bodily injury to or personal injury to or death of any
person, or more than one (1) person, or for damage to property in an amount of
not less than $1,000,000 combined single limit per occurrence (with an aggregate
limit of $2,000,000). Said insurance shall be written on an “occurrence” basis
and not on a “claims

 

6



--------------------------------------------------------------------------------

made” basis. If at any time during the term of this Lease, Tenant owns or rents
more than one location, the policy shall contain an endorsement to the effect
that the aggregate limit in the policy shall apply separately to each location
owned or rented by Tenant. Landlord shall have the right, exercisable by giving
written notice thereof to Tenant, to require Tenant to increase such limit if,
in Landlord’s reasonable judgment, the amount thereof is insufficient to protect
the Landlord Protected Parties and Tenant Protected Parties from judgments which
might result from such claims, demands or actions.

 

(b) All contents and Tenant’s trade fixtures, machinery, equipment, furniture
and furnishings in the Leased Premises to the extent of at least ninety percent
(90%) of their replacement cost under Standard Fire and Extended Coverage Policy
and all other risks of direct physical loss as insured against under Special
Form (“all risk” coverage). Said insurance shall contain an endorsement waiving
the insurer’s right of subrogation against any Landlord Protected Party,
provided that such waiver of the right of subrogation shall not he operative in
any case where the effect thereof is to invalidate such insurance coverage or
increase the cost thereof (except that Landlord shall have the right, within
thirty (30) days following written notice, to pay such increased cost, thereby
keeping such waiver in full force and effect).

 

(c) Tenant Protected Parties from all worker’s compensation claims.

 

6.2.2 Landlord’s Insurance. Subject to Section 6.1(d), Landlord shall procure
and maintain policies of insurance, insuring:

 

(a) Landlord and Tenant against breakage of all plate glass utilized in the
improvements on the Leased Premises.

 

(b) The improvements at any time situated upon the Leased Premises against loss
or damage by fire, lightning, wind storm, hail storm, aircraft, vehicles, smoke,
explosion, riot or civil commotion as provided by the Standard Fire and Extended
Coverage Policy and all other risks of direct physical loss as insured against
under Special Form (‘all risk’ coverage). The insurance coverage shall be for
not less than 100% of the full replacement cost of such improvements with agreed
amount endorsement, and building ordinance coverage. The full replacement cost
of improvements shall be designated annually by Landlord, in the good faith
exercise of Landlord’s judgment. In the event that Tenant does not agree with
Landlord’s designation, Tenant shall have the right to submit the matter to an
insurance appraiser reasonably selected by Landlord and paid for by Tenant. The
insurance appraiser shall submit a written report of his appraisal and if said
report discloses that the improvements are not insured as therein required,
Tenant shall promptly obtain the insurance required. Landlord shall be named as
the insured and all proceeds of insurance shall be payable to Landlord. Said
insurance shall contain an endorsement waiving the insurer’s right of
subrogation against any Landlord Protected Party or any Tenant Protected Party,
provided that such waiver of the right of subrogation shall not he operative in
any case where the effect thereof is to invalidate such insurance coverage or
increase the cost thereof (except that either party shall have the right, within
thirty (30) days following written notice, to pay such increased cost, thereby
keeping such waiver in full force and effect).

 

7



--------------------------------------------------------------------------------

(c) Flood or earthquake insurance whenever, in the reasonable judgment of
Landlord, such protection is necessary or if such insurance is required by
Landlord’s Lender.

 

(d) Landlord’s business income, protecting Landlord from loss of rents and other
charges during the period while the Leased Premises are untenantable due to fire
or other casualty (for the period reasonably determined by Landlord).

 

6.3 Form of Insurance. All of the aforesaid insurance shall be in responsible
companies. The insurer and the form, substance and amount (where not stated
above) shall be satisfactory from time to time to Landlord and any mortgagee of
Landlord, and shall unconditionally provide that it is not subject to
cancellation or non-renewal except after at least thirty (30) days prior written
notice to Landlord and any mortgagee of Landlord. The insurance specified in
Section 6.2.1(b) shall contain a mortgage clause satisfactory to Landlord’s
mortgagee and the insurance specified in Sections 6.2.2(a), (c) and (d) shall
also insure Landlord’s mortgagee as required by Landlord’s mortgagee. Originals
of Tenant’s insurance policies (or certificates thereof satisfactory to
Landlord), together with satisfactory evidence of payment of the premiums
thereon, shall be deposited with Landlord at the Commencement Date and renewals
thereof not less than thirty (30) days prior to the end of the term of such
coverage. The insurance referred to in Section 6.2.2(a), (b), (c), and (d) may
contain an exclusion for terrorist activities.

 

6.4 Fire Protection. Tenant shall conform with all applicable fire codes of any
governmental authority, and with the rules and regulations of Landlord’s fire
underwriters and their fire protection engineers, including, without limitation,
the installation of adequate fire extinguishers. In the event that the Leased
Premises are served by a sprinkler system, Tenant will, at all times during the
entire Lease term, cause the same to be served by a sprinkler monitoring system
connected to the local Fire department or to a qualified monitoring service
approved by Landlord.

 

VII. DAMAGE OR DESTRUCTION

 

7.1 Tenant’s Obligation to Rebuild. Tenant’s Obligation to Rebuild. In the event
of damage to, or destruction of, any improvements on the Leased Premises, or of
the fixtures and equipment therein, by fire or other casualty, Tenant shall
promptly, at its expense, repair, restore or rebuild the same to the condition
existing prior to the happening of such fire or other casualty; provided,
however, that if the damage or destruction is material and substantial, Landlord
shall have the right, subject to the consent of any first mortgagee whose
consent thereto is required, to terminate this Lease, effective on the date of
such damage or destruction, by giving written notice thereof to Tenant within
sixty (60) days after the event causing the damage or destruction. Except to the
extent that Landlord shall receive proceeds of insurance specified in Section
6.2.2(d), Rent shall not be reduced or abated during the period of such repair,
restoration or rebuilding even if the improvements are not tenantable.

 

8



--------------------------------------------------------------------------------

7.2 Preconditions to Rebuilding. Before Tenant commences such repairing,
restoration or rebuilding involving an estimated cost of more than Fifty
Thousand Dollars ($50,000.00), plans and specifications therefor, prepared by a
licensed architect satisfactory to Landlord shall be submitted to Landlord for
approval and Tenant shall furnish to Landlord (a) an estimate of the cost of the
proposed work, certified to by said architect; (b) satisfactory evidence of
sufficient contractor’s commercial general liability insurance covering
Landlord, builder’s risk insurance, and worker’s compensation insurance; (c) a
performance and payment bond satisfactory in form and substance to Landlord; and
(d) such other security as Landlord may require to insure payment for the
completion of all work free and clear of liens.

 

7.3 Payment for Rebuilding. Provided that the insurer does not deny liability as
to the insureds, and provided Tenant is not then in default hereunder, all sums
arising by reason of loss under the insurance referred to in Section 6.2.2(a),
(b) and (c) shall be deposited with (he Depositary (as hereinafter defined) to
be available to Tenant for the work. Tenant shall deposit with the Depositary
any excess cost of the work over the amount held by the Depositary as proceeds
of the insurance within thirty (30) days after the date of the determination of
the cost of the work by the architect in accordance with Section 7.2(a) or, if
the insurer has denied liability as to the insureds, or if Tenant is then in
default hereunder, then Tenant shall deposit the full amount of the cost of the
work with the Depositary. Tenant shall diligently pursue the repair or
rebuilding of the improvements in a good and workmanlike manner using only high
quality union workers and materials. The Depositary shall pay out construction
funds from time to time on the written direction of the architect provided that
the Depositary and Landlord shall first be furnished with waivers of lien,
contractors, and subcontractors sworn statements and other evidence of cost and
payments so that the Depositary can verify that the amounts disbursed from time
to time are represented by completed and in-place work, and that said work is
free and clear of possible mechanics liens. No payment made prior to the final
completion of the work shall exceed ninety percent (90%) of the value of the
work completed and in place from time to time. At all times the undisbursed
balance remaining in the hands of Depositary shall be at least sufficient to pay
for the cost of completion of the work free and clear of liens. Any deficiency
shall be paid into the Depositary by Tenant. Depositary, as used herein, shall
be any first mortgagee of the Leased Premises, or the Landlord if there is no
first mortgagee of the Leased Premises or if such first mortgagee has refused to
act as Depositary.

 

7.4 Excess Receipts by Depositary. Any excess of money received from insurance
remaining with the Depositary after the repair or rebuilding of improvements, if
there be no default by Tenant in the performance of the Tenant’s covenants and
agreements hereunder, shall be paid to Tenant.

 

7.5 Failure to Rebuild. If Tenant shall not enter upon the repair or rebuilding
of the improvements within a period of sixty (60) days after damage or
destruction by fire or otherwise,

 

9



--------------------------------------------------------------------------------

and prosecute the same thereafter with such dispatch as may be necessary to
complete the same within a reasonable period after said damage or destruction
occurs, not to exceed one hundred eighty (180) days after the date of
commencement of such repair or rebuilding, then, in addition to whatever other
remedies Landlord may have either under this Lease, at law or in equity, the
money received by and then remaining in the hands of the Depositary shall be
paid to and retained by Landlord as security for the continued performance and
observance by Tenant of the Tenant’s covenants and agreements hereunder, or
Landlord may terminate this Lease and then be paid and retain the amount so held
as damages resulting from the failure on the part of Tenant to comply with the
provisions of this Article and may, in addition, pursue any other rights or
remedies available to Landlord hereunder, by operations of law or in equity.

 

VIII. CONDEMNATION

 

8.1 Taking of Whole. If the whole of the Leased Premises shall be taken or
condemned for a public or quasi public use or purpose by a competent authority,
or if such a portion of the Leased Premises shall be so taken that as a result
thereof the balance cannot be used for the same purpose and with substantially
the same utility to Tenant as immediately prior to such taking, or if the taking
is material and substantial and Landlord elects (subject to the consent of any
first mortgagee whose consent thereto is required) to terminate this Lease,
which election shall be made by giving written notice thereof to Tenant within
thirty (30) days, after delivery of possession to the condemning authority, then
in any of such events, the Lease shall terminate upon delivery of possession to
the condemning authority, and any award, compensation or damages (hereinafter
sometimes called the “Award”) that is not specifically allocated by the
condemning authority for Tenant’s relocation expenses shall be paid to and be
the sole property of Landlord whether the Award shall be made as compensation
for diminution of the value of the leasehold estate or the fee of the Leased
Premises, and Tenant hereby assigns to Landlord all of Tenant’s right, title and
interest in and to any and all of the Award. Tenant shall continue to pay Rent
until the Lease is terminated and any Impositions and insurance premiums prepaid
by Tenant or any unpaid Impositions or other charges which accrue prior to the
termination, shall be adjusted between the parties.

 

8.2 Partial Taking. If only a part of the Leased Premises shall be so taken or
condemned, but the Lease is not terminated pursuant to Section 8.1 hereof,
Tenant, at its sole cost and expense, shall repair and restore the Leased
Premises and all improvements thereon. There shall be no abatement or reduction
in any Rent because of such taking or condemnation. Tenant shall promptly and
diligently proceed to make a complete architectural unit of the remainder of the
improvements, complying with the procedure set forth in Section 7.2 For such
purpose, and provided Tenant is not then in default hereunder, the amount of the
Award relating to the improvements shall be deposited with the Depositary (as
defined in Section 7.3 hereof) which shall disburse the Award to apply on the
cost of said repairing or restoration in accordance with the procedure set forth
in Section 7.3. If Tenant does not make a complete architectural unit of the
remainder of the improvements within a reasonable period after such taking or
condemnation, not to exceed one hundred eighty (180) days, then, in addition to
whatever other remedies Landlord

 

10



--------------------------------------------------------------------------------

may have either under this Lease, at law or in equity, the money received by and
then remaining in the custody of the Depositary shall, at Landlord’s election be
paid to and retained by Landlord, as liquidated damages resulting from failure
of Tenant to comply with the provisions of this Section. Any portion of the
Award as may not have to be expended for such repairing or restoration shall be
paid to Landlord.

 

IX. PAYMENT OF EXPENSES, REAL ESTATE TAX AND INSURANCE

PREMIUM DEPOSITS, MAINTENANCE AND ALTERATIONS

 

9.1 Payment of Expenses, Real Estate Tax and Insurance Premium Deposits.

 

(a) Expenses, as that term is used herein, shall consist of all operating
expenses of the Leased Premises which shall be paid by Landlord initially and
shall be reimbursed by Tenant as hereinafter set forth. Operating expenses shall
consist of the following:

 

all costs and expenses of: (i) operating, repairing, maintaining, upkeep and
replacing the exterior of the Leased Premises including the exterior of the
building which constitutes a portion of the Leased Premises including, without
limitation, upkeep and replanting of grass, trees, shrubs and landscaping;
removal of dirt, debris, obstructions and litter from the parking areas,
landscaped areas, sidewalks and driveways; resurfacing, resealing, restriping,
sweeping and snow and ice removal from the parking area, sidewalks and
driveways; (ii) maintaining or repairing heating, ventilating and air
conditioning units, systems, equipment and facilities (“HVAC”) servicing the
Leased Premises including, without limitation, replacement of filters, periodic
inspections on any maintenance contract (provided that Landlord shall not be
obligated to carry any maintenance contracts); maintaining or repairing building
signs; maintaining or repairing fire protection systems, monitoring and
sprinkler systems; exterior painting; maintenance and repairs to roof; repair,
maintenance and replacement of damaged or broken glass or windows for the
exterior of the building and maintaining and repairing of exterior doors;
maintaining or repairing water and sewage disposal systems; storm drainage
systems (including, without limitation, a detention, drainage or pond areas
located within the Leased Premises); irrigation and landscaping sprinkler
system; association assessments, dues and fees; supplies and the cost of any
rental of equipment in implementing such services; professional management of
the Leased Premises not to exceed five percent (5%) of Annual Base Rent; and all
alterations, additions, improvements and other capital improvements for the
Leased Premises in order to conform to any laws, ordinance, rules, regulations
or orders of any applicable governmental authority. As used herein, maintenance
and repair shall include, without limitation, all ordinary and extraordinary
structural and non-structural repairs and replacements. Without limiting the
generality of the foregoing, Expenses shall also include all amounts assessed
under Section 9.2 of that certain Declaration of Protective Covenants recorded
October 24, 1979 on Film 1089 at Reception No. 00367003.

 

(b) Commencing with the Rent Commencement Date, Tenant agrees to reimburse
Landlord for all Expenses, all Impositions and the premiums for all insurance
policies

 

11



--------------------------------------------------------------------------------

specified in Section 6.2.2 hereof (the “Insurance Premiums”). For each calendar
year (all or any portion of occurs during the term of this Lease from and after
the Rent Commencement Date), Landlord shall provide Tenant a statement of
projected Expenses, projected Impositions and projected Insurance Premiums prior
to January 1 of such year or as soon thereafter as is reasonably practicable
except for the first calendar year. Tenant shall thereafter pay a projected
additional rent for such year which shall be paid in monthly installments at the
same time that Base Rent is paid hereunder and each such installment shall equal
one-twelfth (1/12) of projected Expenses, one-twelfth (1/12) of projected
Impositions and one-twelfth (1/12) of projected Insurance Premiums. If the
amount paid by Tenant pursuant to this subsection (b) is less than actual
Expenses, Tenant shall pay to Landlord within ten (10) days of statement
receipt, the amount of the difference. If the amount paid by Tenant pursuant to
this subparagraph (b) is less than actual Impositions, Tenant shall pay to
Landlord within ten (10) days of statement receipt the amount of the difference.
If the amount paid by Tenant pursuant to this subparagraph (b) is less than
actual Insurance Premiums, Tenant shall pay to Landlord within ten (10) days of
statement receipt, the amount of the difference. If the amount paid by Tenant
pursuant to this subsection (d) is in excess of actual Expenses, the amount of
such excess shall be credited to the next installment(s) of additional Rent
pursuant to this subparagraph (b) for Expenses, or if the term of this Lease has
ended, shall first be credited to any amount due Landlord and then paid to
Tenant. If the amount paid by Tenant pursuant to this subsection (b) is in
excess of actual Impositions, the amount of such excess shall be credited to the
next installment(s) of additional Rent pursuant to this subparagraph (b) for
Impositions, or if the term of this Lease has ended, shall first be credited to
any amount due Landlord and then paid to Tenant. If the amount paid by Tenant
pursuant to this subsection (b) is in excess of actual Insurance, the amount of
such excess shall be credited to the next installment(s) of additional Rent
pursuant to this subparagraph (b) for Insurance Premiums, or if the term of this
Lease has ended, shall first be credited to any amount due Landlord and then
paid to Tenant. Monthly payment for Expenses, Impositions and Insurance Premiums
for the calendar year 2003 shall be the amounts specified in Section 1.04(k),
(l) and (m). Landlord shall have the reasonable right to adjust the monthly
installments for Expenses, Impositions and Insurance Premiums.

 

9.2 Landlord’s Obligations for Maintenance, Repair and Replacement.

 

(a) Landlord, at its sole cost and expense (subject to reimbursement by Tenant
and set forth in Section 9.1 above) shall provide or cause to be provided and
shall accomplish or cause to be accomplished all of the work and services
described as Expenses, as reasonably determined by Landlord.

 

(b) Landlord may repair or replace any damage to the Leased Premises, including,
without limitation, damage to the roof, landscaping or exterior of the building
of which the Leased Premises are a part, and to truck dock doors caused by or
resulting from any act or omission of negligence of Tenant, its agents,
employees, contractors, customers and invitees. Tenant shall reimburse Landlord
for Landlord’s costs and expenses incurred for repair or replacements made
pursuant to this Section 9.2(b), within ten (10) days after Landlord bills
Tenant therefor and such costs and expenses shall not constitute Expenses.

 

12



--------------------------------------------------------------------------------

9.3 Tenant’s Maintenance. Tenant shall keep and maintain the entire interior of
the Leased Premises (including all components of mechanical systems (including
HVAC) electrical and plumbing systems) located within the interior of the Leased
Premises including all parts and conduits below the floor of the Leased
Premises, clean and sanitary and in good condition and repair, including,
without limitation, carpet cleaning at least once each year, and necessary
interior painting.

 

9.4 Additions, Improvements or Alterations (“Alterations”). Tenant shall not
create any openings in the roof for exterior walls, or make any other
Alterations to the Leased Premises without Landlord’s prior written consent,
which consent shall not be unreasonably withheld or delays. No consent shall be
required for any Alterations reasonably expected to cost less than $10,000.

 

9.5 Compliance with Law. Tenant shall not violate any law, ordinance or other
governmental regulation in effect from time to time affecting the Leased
Premises or the use thereof.

 

X. ASSIGNMENT AND SUBLETTING

 

10.1 Consent Required.

 

(a) Tenant shall not, without Landlord’s prior written consent, (i) assign,
convey or mortgage this Lease or any interest under it; (ii) sublet the Leased
Premises or any part thereof; (iii) amend a sublease previously consented to by
Landlord; or (iv) permit the use or occupancy of the Leased Premises or any part
thereof by anyone other than Tenant. If Tenant proposes to assign the Lease or
enter into any sublease of the Leased Premises, Tenant shall deliver written
notice thereof to Landlord, together with a copy of the proposed assignment or
sublease agreement at least thirty (30) days prior to the effective date of the
proposed assignment, or the commencement date of the term of the proposed
sublease. Any proposed assignment or sublease shall be expressly subject to all
of the terms, conditions and covenants of this Lease. Any proposed assignment
shall contain an express written assumption by assignee of all of Tenant’s
obligations under this Lease. Any proposed sublease shall (i) provide that the
sublessee shall procure and maintain policies of insurance as required of Tenant
under the terms of Section 6.2.1 and 6.2.2 hereof, (ii) provide for a copy to
Landlord of notice of default by either party, and (iii) otherwise be reasonably
acceptable in form to Landlord.

 

(b) Landlord’s consent to any assignment or subletting shall not unreasonably be
withheld. In making its determination as to whether to consent to any proposed
assignment or sublease, Landlord may consider, among other things, the
creditworthiness and business reputation of the proposed assignee or subtenant,
the intended manner of use of the Leased

 

13



--------------------------------------------------------------------------------

Premises by the proposed assignee or subtenant, the estimated vehicular traffic
on or about the Leased Premises which would be generated by the proposed
assignee or subtenant or by its manner of use of the Leased Premises, and any
other factors which Landlord may reasonably deem relevant. Tenant’s remedy, in
the event that Landlord shall unreasonably withhold its consent to an assignment
or subletting, shall be limited to injunctive relief or declaratory judgment and
in no event shall Landlord be liable for damages resulting therefrom. No consent
by Landlord to any assignment or subletting shall be deemed to be a consent to
any further assignment or subletting or to any sub-subletting.

 

(c) In the event that Tenant proposes to assign the Lease or to enter into a
sublease of all or substantially all of the Leased Premises, Landlord shall have
the right, so long as any first mortgage of Landlord shall consent in writing
thereof, in lieu of consenting thereto, to terminate this Lease, effective as of
the effective date of the proposed assignment or the commencement date of the
proposed sublease, as the case may be. Landlord may exercise said right by
giving Tenant written notice thereof within twenty (20) days after receipt by
Landlord of Tenant’s notice, given in compliance with Section 10.1(a) hereof, of
the proposed assignment or sublease. In the event that Landlord exercises such
right, Tenant shall surrender the Leased Premises on the effective date of the
termination and this Lease shall thereupon terminate. Landlord may, in the event
of such termination, enter into a lease with any proposed assignee or subtenant
for the Leased Premises.

 

(d) In the event the Tenant subleases all or any portion of the Leased Premises,
Tenant shall pay to Landlord monthly, as additional rent hereunder, fifty
percent (50%) of the amount calculated by subtracting from the Rent and other
charges and consideration payable from time to time by the subtenant to Tenant
for said space, the amount of Rent payable by Tenant to Landlord under this
Lease, allocated (based on the relative rentable square foot area of the total
Leased Premises and of that portion of the Leased Premises so subleased by
Tenant) to the subleased portion of the Leased Premises.

 

(e) No permitted assignment shall be effective and no permitted sublease shall
commence unless and until any default by Tenant hereunder shall have been cured.
No permitted assignment or subletting shall relieve Tenant from Tenant’s
obligations and agreements hereunder and Tenant shall continue to be liable as a
principal and not as a guarantor or surety to the same extent as though no
assignment or subletting had been made.

 

10.2 Merger; Consolidation or Asset Sale. Notwithstanding the provisions of
Section 10.1 above, Tenant may, without Landlord’s consent, assign this Lease to
any corporation resulting from a merger or consolidation of the Tenant or to the
purchaser in connection with a sale of substantially all of the assets of Tenant
upon the following conditions: (a) that the total assets and net worth of such
assignee after such consolidation, merger or sale (as reasonably determined by
Landlord) shall be equal to or more than that of Tenant immediately prior to
such consolidation or merger or sale of assets; (b) that Tenant is not at such
time in default hereunder; and (c) that such successor shall execute an
instrument in writing fully assuming all of the obligations and liabilities
imposed upon Tenant hereunder and deliver the same to Landlord prior to the
effective date of such assignment.

 

14



--------------------------------------------------------------------------------

10.3 Voting Control of Tenant. If Tenant is a corporation, the shares of which,
at the time of execution of this Lease or during the term hereof are or shall be
held by fewer than one hundred (100) persons, and if at any time during the term
of this Lease the persons, firms or corporations who own a majority or
controlling number of its shares at the time of the execution of this Lease or
following Landlord’s consent to a transfer of such shares cease to own such
shares (except as a result of transfer by bequest or inheritance) and such
cessation shall not first have been approved in writing by Landlord, then such
cessation shall, at the option of Landlord, be deemed a default by Tenant under
this Lease, unless the conditions of section 10.2 above are met by the Tenant
after such cessation.

 

10.4 Other Transfer of Lease. Tenant shall not allow or permit any transfer of
this Lease, or any interest hereunder, by operation of law, or mortgage, pledge,
encumber or permit a lien on this Lease or any interest herein.

 

XI. LIENS AND ENCUMBRANCES

 

11.1 Encumbering Title. Tenant shall not do any act which shall in any way
encumber the title of Landlord in and to the Leased Premises, nor shall the
interest or estate of Landlord in the Leased Premises in any way be subject to
any claim by way of lien or encumbrance, whether by operation of law or virtue
of any express or implied contract by Tenant. Any claim to, or lien upon, the
Leased Premises arising from any act or omission of Tenant shall accrue only
against the leasehold estate of Tenant and shall be subject and subordinate to
the paramount title and rights of Landlord in and to the Leased Premises.

 

11.2 Liens and Right to Contest. Tenant shall not permit the Leased Premises to
become subject to any mechanics’, laborers’ or materialmen’s lien on account of
labor or material furnished to Tenant or claimed to have been furnished to
Tenant in connection with work of any character performed or claimed to have
been performed on the Leased Premises by, or at the direction or sufferance of
Tenant; provided, however, that Tenant shall have the right to contest, in good
faith and with reasonable diligence, the validity of any such lien or claimed
lien if Tenant shall give to Landlord such security as may be deemed reasonably
satisfactory to Landlord to assure payment thereof and to prevent any sale,
foreclosure, or forfeiture of the Leased Premises by reason of nonpayment
thereof; provided further, that on final determination of the lien or claim for
lien, Tenant shall immediately pay any judgment rendered, with all proper costs
and charges, and shall have the lien released and any judgment satisfied.

 

15



--------------------------------------------------------------------------------

XII. UTILITIES

 

12.1 Utilities. Tenant shall purchase all utility services, including but not
limited to fuel, water, sewerage and electricity, from the utility or
municipality providing such service, and shall pay for such services when such
payments are due.

 

XIII. INDEMNITY

 

13.1 Indemnity. Tenant will protect, indemnify and save harmless Landlord, (for
the purpose of this Article XIII only, the term “Landlord” shall also include
each mortgagee of Landlord and the agents of such mortgagee and any purchaser of
the Real Estate) Protected Parties (as defined in Section 6.1) and Landlord’s
mortgagee, if any, of which Tenant is given written notice, from and against all
liabilities, obligations, claims, damages, penalties, causes of action, costs
and expenses (including without limitation, reasonable attorneys’ fees and
expenses) imposed upon or incurred by or asserted against the Landlord Protected
Parties or any of them and Landlord’s mortgagee, if any, of which Tenant is
given written notice by reason of (i) any failure on the part of Tenant to
perform or comply with any of the terms of this Lease; or (ii) performance of
any labor or services or the furnishing of any materials or other property in
respect of the Leased Premises or any part thereof. In case any action, suit or
proceeding is brought against the Landlord Protected Parties or any of them and
Landlord’s mortgagee, if any, of which Tenant is given written notice by reason
of any occurrence described in this Section 13.1, Tenant will, at Tenant’s
expense, by counsel reasonably approved by Landlord, resist and defend such
action, suit or proceeding, or cause the same to be resisted and defended. The
obligations of Tenant under this Section 13.1 shall survive the expiration or
earlier termination of this Lease.

 

XIV. RIGHTS RESERVED TO LANDLORD

 

14.1 Rights Reserved to Landlord. Without limiting any other rights reserved or
available to Landlord under this Lease, at law or in equity, Landlord, on behalf
of itself and Agent reserves the following rights to be exercised at Landlord’s
election:

 

(a) To change the Street address of the Leased Premises;

 

(b) To inspect the Leased Premises upon reasonable notice to Tenant (except in
the case of emergency) and to make repairs or, to the extent required by law,
additions or alterations, to the Leased Premises;

 

(c) Upon reasonable notice to Tenant, to show the Leased Premises to prospective
purchasers, mortgagees, or other persons having a legitimate interest in viewing
the same, and, at any time within one (1) year prior to the expiration of the
Lease term to persons wishing to rent the Leased Premises;

 

16



--------------------------------------------------------------------------------

(d) During the last year of the Lease term, to place and maintain the usual ‘For
Rent’ sign in or on the Leased Premises;

 

(e) If Tenant shall theretofore have vacated the Leased Premises (but not
earlier than during the last ninety (90) days of the Lease term), to decorate,
remodel, repair, alter or otherwise prepare the Leased Premises for new
occupancy; and

 

(f) To place and maintain “For Sale Signs” on exterior of the building of which
the Leased Premises is a part.

 

Landlord may enter upon the Leased Premises for any and all of said purposes and
may exercise any and all of the foregoing rights hereby reserved, during normal
business hours upon reasonable prior notice, unless an emergency exists, without
being deemed guilty of any eviction or disturbance of Tenant’s use or possession
of the Leased Premises, and without being liable in any manner to Tenant.

 

XV. QUIET ENJOYMENT

 

15.1 Quiet Enjoyment. So long as no Event of Default of Tenant has occurred,
Tenant’s quiet and peaceable enjoyment of the Leased Premises shall not be
disturbed or interfered with by Landlord or by any person claiming by, through
or under Landlord.

 

XVI. SUBORDINATION OR SUPERIORITY

 

16.1 Subordination or Superiority. If the mortgagee or trustee named in any
first mortgage or first trust deed hereafter made shall agree that, if it
becomes the owner of the Leased Premises by foreclosure or deed in lieu of
foreclosure, it will recognize the rights and interest of Tenant under the Lease
and not disturb Tenant’s use and occupancy of the Leased Premises if and so long
as no Event of Default of Tenant has occurred (which agreement may, at such
mortgagee’s option, require attornment by Tenant), then all or a portion of the
rights and interests of Tenant under this Lease shall be subject and subordinate
to such first mortgage or first trust deed and to any and all advances to be
made thereunder, and to the interest thereon, and all renewals, replacements and
extensions thereof. Any such mortgagee or trustee may elect that, instead of
making this Lease subject and subordinate to its first mortgage or first trust
deed, the rights and interest of Tenant under this Lease shall have priority
over the lien of its mortgage or trust deed. Tenant agrees that it will, within
ten (10) days after demand in writing, execute and deliver whatever instruments
may be reasonably required, either to make this Lease subject and subordinate to
such a mortgage or trust deed, or to give the Lease priority over the lien of
the mortgage or trust deed, whichever alternative may be elected by the
mortgagee or trustee. Failure of Tenant to execute and deliver such
instrument(s) shall constitute an Event of Default hereunder and, in addition to
all rights and remedies available to Landlord under this Lease or otherwise at
law or in equity by reason of such Event of Default, Tenant shall be liable for
all loss, cost or damage suffered or incurred by Landlord (including, but
without limitation, all actual and consequential damages suffered or incurred by
Landlord) by reason of such failure of Tenant.

 

17



--------------------------------------------------------------------------------

XVII. SURRENDER

 

17.1 Surrender. Upon the termination of this Lease, whether by forfeiture, lapse
of time or otherwise, or upon termination of Tenant’s right to possession of the
Leased Premises, Tenant will at once surrender and deliver up the Leased
Premises, together with all improvements thereon, to Landlord, broom swept, in
good condition and repair, reasonable wear and tear excepted; conditions
existing because of Tenant’s failure to perform maintenance, repairs or
replacements as required herein, shall not be deemed “reasonable wear and tear”.
Tenant shall deliver to Agent all keys to all doors therein. As used herein, the
term “Improvements” shall include, without limitation, all plumbing, lighting,
electrical, heating, cooling and ventilating fixtures and equipment, and all
Alterations (as said term is defined in Section 9.2 hereof) whether or not
permitted under Section 9.4. All Alterations, temporary or permanent, made in or
upon the Leased Premises by Tenant shall become Landlord’s property and shall
remain upon the Leased Premises on any such termination without compensation,
allowance or credit to Tenant; provided, however, that Landlord shall have the
right to require Tenant to remove any Alterations and restore the Leased
Premises to their condition prior to the making of such Alterations, repairing
any damage occasioned by such removal and restoration. Said right shall be
exercised by Landlord giving written notice thereof to Tenant on or before
ninety (90) days after such termination. If Landlord requires removal of any
Alterations and Tenant does not make such removal in accordance with this
Section at the time of such termination, or within ten (10) days after such
request, whichever is later, Landlord may remove the same (and repair any damage
occasioned thereby), and dispose thereof or, at its election, deliver the same
to any other place of business of Tenant or warehouse the same. Tenant shall pay
the costs of such removal, repair, delivery and warehousing to Landlord on
demand.

 

17.2 Removal of Tenant’s Property. Upon the termination of this Lease by lapse
of time, Tenant shall remove Tenant’s articles of personal property incident to
Tenant’s business (Trade Fixtures”); provided, however, that Tenant shall repair
any injury or damage to the Leased Premises which may result from such removal,
and shall restore the Leased Premises to the same condition as prior to the
installation thereof. If Tenant does not remove Tenant’s Trade Fixtures from the
Leased Premises prior to the expiration or earlier termination of the Lease
term, Landlord may, at its option, remove the same (and repair any damage
occasioned thereby) and dispose thereof or deliver the same to any other place
of business of Tenant or warehouse the same, and Tenant shall pay the cost of
such removal, repair, delivery and warehousing to Landlord on demand, or
Landlord may treat such Trade Fixtures as having been conveyed to Landlord with
this Lease as a Bill of Sale, without further payment or credit by Landlord to
Tenant.

 

17.3 Holding Over. Tenant shall have no right to occupy the Leased Premises or
any portion thereof after the expiration of the Lease or after termination of
the Lease or of Tenant’s right to possession pursuant to Section 19.1 hereof. In
the event Tenant or any party claiming by,

 

18



--------------------------------------------------------------------------------

through or under Tenant holds over, Landlord may exercise any and all remedies
available to it at law or in equity to recover possession of the Leased
Premises, and for damages. For each and every month or partial month that Tenant
or any party claiming by, through or under Tenant remains in occupancy of all or
any portion of the Leased Premises after the expiration of the Lease or after
termination of the Lease or Tenant’s right to possession, Tenant shall pay, as
minimum damages and not as a penalty, monthly rental at a rate equal to 150% of
the rate of Rent payable by Tenant hereunder immediately prior to the expiration
or other termination of the Lease or of Tenant’s right to possession. The
acceptance by Landlord of any lesser sum shall be construed as a payment on
account and not in satisfaction of damages for such holding over.

 

XVIII. ENVIRONMENTAL CONDITIONS

 

18.1 “Environmental Condition” Defined. As used in this Lease, the phrase
‘Environmental Condition’ shall mean: (a) any adverse condition relating to
surface water, ground water, drinking water supply, land, surface or subsurface
strata or the ambient air, and includes, without limitation, air, land and water
pollutants, noise, vibration, light and odors, or (b) any condition which may
result in a claim of liability under the Comprehensive Environment Response
Compensation and Liability Act, as amended (“CERCLA”), or the Resource
Conservation and Recovery Act (‘RCRA’), or any claim of violation of the Clean
Air Act, the Clean Water Act, the Toxic Substance Control Act (TSCA”), or any
claim of liability or of violation under any federal statute hereafter enacted
dealing with the protection of the environment or with the health and safety of
employees or members of the general public, or under any rule, regulation,
permit or plan under any of the foregoing, or under any law, rule or regulation
now or hereafter promulgated by the state in which the Leased Premises are
located, or any political subdivision thereof, relating to such matters
(collectively ‘Environmental Laws’).

 

18.2 Compliance by Tenant. Tenant shall, at all times during the Lease term,
comply with all Environmental Laws applicable to the Leased Premises and shall
not, in the use and occupancy of the Leased Premises, cause or contribute to, or
permit or suffer any other party to cause or contribute to any Environmental
Condition on or about the Leased Premises. Without limiting the generality of
the foregoing, Tenant shall not, without the prior written consent of Landlord,
receive, keep, maintain or use on or about the Leased Premises any substance as
to which a filing with a local emergency planning committee, the State Emergency
Response Commission or the fire department having jurisdiction over the Leased
Premises is required pursuant to 311 and/or 312 of CERCLA, as amended by the
Superfund Amendment and Reauthorization Act of 1986 (“SARA”) (which latter Act
includes the Emergency Planning and Community Right-To-Know Act of 1986); in the
event Tenant makes a filing pursuant to SARA, or maintains substances as to
which a filing would be required, Tenant shall simultaneously deliver copies
thereof to Agent or notify Agent in writing of the presence of those substances.

 

18.3 Environmental Indemnity. Tenant will protect, indemnify and save harmless
the Landlord Protected Parties (as defined in Section 6.1), Agent and all of
their respective agents, directors, officers and employees, and Landlord’s
mortgagee, if any, of which Tenant is given

 

19



--------------------------------------------------------------------------------

written notice, from and against all liabilities, obligations, claims, damages,
penalties, causes of action, costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) of whatever kind or nature, contingent
or otherwise, known or unknown, incurred or imposed, based upon any
Environmental Laws or resulting from any Environmental Condition on or about the
Leased Premises which occurs or is contributed to (other than by Landlord or its
agents) during the Lease term. In case any action, suit or proceeding is brought
against any of the parties indemnified herein by reason of any occurrence
described in this Section 18.3, Tenant will, at Tenant’s expense, by counsel
approved by Landlord, resist and defend such action, suit or proceeding, or
cause the same to be resisted and defended. The obligations of Tenant under this
Section 18.3 shall survive the expiration or earlier termination of this Lease.

 

18.4 Testing and Remedial Work. Landlord may conduct tests on or about the
Leased Premises for the purpose of determining the presence of any Environmental
Condition. If such tests indicate the presence of an Environmental Condition on
or about the Leased Premises which occurs or is contributed to during the Lease
term (other than by Landlord or its agents), Tenant shall, in addition to its
other obligations hereunder, reimburse Landlord for the cost of conducting such
tests. Without limiting Tenant’s liability under Section 18.3 hereof, in the
event of any such Environmental Condition, Tenant shall promptly and at its sole
cost and expense, take any and all steps necessary to remedy the same, complying
with all provisions of applicable law and with Section 9.2(b) hereof, or shall,
at Landlord’s election, reimburse Landlord for the cost to Landlord of remedying
the same. The reimbursement shall be paid by Tenant to Landlord in advance of
Landlord’s performing such work based upon Landlord’s reasonable estimate of the
cost thereof, and upon completion of such work by Landlord, Tenant shall pay to
Landlord any shortfall promptly after Landlord bills Tenant therefor, or
Landlord shall promptly refund to Tenant any excess deposit, as the case may be.

 

XIX. REMEDIES

 

19.1 Defaults. Tenant agrees that any one or more of the following events shall
be considered Events of Default as said term is used herein:

 

(a) Tenant shall be adjudged an involuntary bankrupt, or a decree or order
approving, as properly filed, a petition or answer riled against Tenant asking
reorganization of Tenant under the Federal bankruptcy laws as now or hereafter
amended, or under the laws of any state, shall be entered, and any such decree
or judgment or order shall not have been vacated or set aside within sixty (60)
days from the date of the entry or granting thereof; or

 

(b) Tenant shall file or admit the jurisdiction of the court and the material
allegations contained in any petition in bankruptcy or any petition pursuant or
purporting to be pursuant to the Federal bankruptcy laws as now or hereafter
amended, or Tenant shall institute any proceeding or shall give its consent to
the institution of any proceedings for any relief of Tenant under any bankruptcy
or insolvency laws or any laws relating to the relief of debtors, readjustment
of indebtedness, reorganization, arrangements, composition or extension; or

 

20



--------------------------------------------------------------------------------

(c) Tenant shall make any assignment for the benefit of creditors or shall apply
for or consent to the appointment of a receiver for Tenant or any of the
property of Tenant; or

 

(d) The Leased Premises are levied upon by any revenue officer or similar
officer; or

 

(e) A decree or order appointing a receiver of the property of Tenant shall be
made and such decree or order shall not have been vacated or set aside within
sixty (60) days from the date of entry or granting thereof; or

 

(f) Tenant shall abandon the Leased Premises or vacate the same during the term
hereof; or

 

(g) Tenant shall default in any payment of Rent or in any other payment required
to be made by Tenant hereunder when due as herein provided (all of which other
payments shall be deemed ‘additional rent’ payable hereunder), or shall default
under Sections 6.2.1, 6.2.2 or Section 21.2 hereof, and any such default shall
continue for five (5) days after notice thereof in writing to Tenant; or

 

(h) Tenant shall fail to contest the validity of any lien or claimed lien and
give security to Landlord to assure payment thereof, or, having commenced to
contest the same and having given such security, shall fail to prosecute such
contest with diligence, or shall fail to have the same released and satisfy any
judgment rendered thereon, and such default continues for ten (10) days after
notice thereof in writing to Tenant; or

 

(i) Tenant shall default in keeping, observing or performing any of the other
covenants or agreements herein contained to be kept, observed and performed by
Tenant, and such default shall continue for thirty (30) days after notice
thereof in writing to Tenant or shall exist at the expiration of the Lease term;
or

 

(j) Tenant shall default in keeping, observing or performing any covenant or
agreement herein contained to be kept, observed and performed by Tenant, which
default may result in an imminent risk of damage to property (including without
limitation the Leased Premises or the improvements thereon) or injury to or
death of persons, and such default shall not be cured immediately upon notice
thereof to Tenant (which notice may be oral); or

 

(k) Tenant shall default (with time to cure expired) under any other lease made
by Tenant for any other premises owned by Landlord or managed by Agent or by any
successor to Agent as the agent for Landlord or the beneficiary of Landlord; or

 

(l) Tenant shall repeatedly be late in the payment of rent or other charges
required to be paid hereunder or shall repeatedly default in the keeping,
observing, or performing of any other covenants or agreements herein contained
to be kept, observed or performed by

 

21



--------------------------------------------------------------------------------

Tenant (provided notice of such payment or other defaults shall have been given
to Tenant, but whether or not Tenant shall have timely cured any such payment or
other defaults of which notice was given).

 

19.2 Remedies. Upon the occurrence of any one or more Events of Default,
Landlord may at its election terminate this Lease or terminate Tenant’s right to
possession only, without terminating the Lease. Upon termination of the Lease,
or upon any termination of Tenant’s right to possession without termination of
the Lease, Tenant shall surrender possession and vacate the Leased Premises
immediately, and deliver possession thereof to Landlord, and hereby grants to
Landlord the full and free right, without demand or notice of any kind to Tenant
(except as hereinabove expressly provided for), to enter into and upon the
Leased Premises in such event with or without process of law and to repossess
the Leased Premises as Landlord’s former estate and to expel or remove Tenant
and any others who may be occupying or within the Leased Premises without being
deemed in any manner guilty of trespass, eviction, or forcible entry or
detainer, without incurring any liability for any damage resulting therefrom and
without relinquishing Landlord’s rights to Rent or any other right given to
Landlord hereunder or by operation of law. Upon termination of the Lease,
Landlord shall be entitled to recover as damages all Rent and other sums due and
payable by Tenant on the date of termination, plus (a) an amount equal to the
value, on an annual basis, of the excess (discounted to present value at six
percent (6%) annually) of (i) the Rent and other sums provided herein to be paid
by Tenant for the residue of the stated term hereof over (ii) the fair rental
value of the Leased Premises for the residue of the stated term taking into
account the time and expenses necessary to obtain a replacement tenant or
tenants, including expenses hereinafter described relating to recovery of the
Leased Premises, preparation for reletting and for reletting itself), and (b)
the cost of performing any other covenants to be performed by Tenant. If
Landlord elects to terminate Tenant’s right to possession only without
terminating the Lease, Landlord may, at Landlord’s option, enter on to the
Leased Premises, remove Tenant’s signs and other evidences of tenancy, and take
and hold possession thereof as hereinafter provided, without such entry and
possession terminating the Lease or releasing Tenant, in whole or in part, from
Tenant’s obligations to pay the Rent and other sums provided herein to be paid
by Tenant for the full term or from any other of its obligations under this
Lease. Landlord may relet all or any part of the Leased Premises for such Rent
and upon such terms as shall be satisfactory to Landlord (including the right to
relet the Leased Premises as a part of a larger area the right to change the
character or use made of the Leased Promises). For the purpose of such
reletting, Landlord may decorate or make any repairs, changes, alterations or
additions in or to the Leased Premises that may be necessary or convenient. If
Landlord does not relet the Leased Premises, Tenant shall pay to Landlord on
demand damages equal to the amount of the Rent, and other sums provided herein
to be paid by Tenant for the remainder of the Lease term. If the Leased Premises
are relet and a sufficient sum shall not be realized from such reletting after
paying all of the expenses of such decorations, repairs, changes, alterations,
additions, the expenses of such reletting and the collection of the rent
accruing therefrom (including, but not by way of limitation, attorneys’ fees and
brokers’ commissions), to satisfy the Rent and other sums herein provided to be
paid for the remainder of the Lease term, Tenant shall pay to Landlord on demand
any deficiency and Tenant agrees that Landlord may file suit to

 

22



--------------------------------------------------------------------------------

recover any Rent or other sums falling due under the terms of this Section from
time to time. Landlord shall use reasonable efforts to mitigate its damages
arising out of Tenant’s default; Landlord shall not be deemed to have failed to
use such reasonable efforts by reason of the fact that Landlord has leased or
sought to lease other vacant premises owned by Landlord, in preference to
reletting the Leased Premises, or by reason of the fact that Landlord has sought
to relet the Leased Premises at a rental rate higher than that payable by Tenant
under the Lease (but not in excess of the then current market rental rate).

 

19.3 Tenant’s Opportunity to Cure. If Tenant defaults under Section 19.1(i), and
such default cannot with due diligence be cured within a period of thirty (30)
days, and if notice thereof in writing shall have been given to Tenant, and if
Tenant, prior to the expiration of thirty (30) days from and after the giving of
such notice, commences to eliminate the cause of such default and proceeds
diligently and with reasonable dispatch to take all steps and do all work
required to cure such default and does so cure such default, then an Event of
Default shall not be deemed to have occurred; provided, however, that Tenant’s
right to cure hereunder shall not extend beyond the expiration of the Lease
term, and provided further that the curing of any default in such manner shall
not be construed to limit or restrict Landlord’s remedies for any other default
which becomes an Event of Default.

 

19.4 Landlord’s Right to Cure. Landlord may, but shall not be obligated to, cure
any default by Tenant (specifically including, but not by way of limitation,
Tenant’s failure to obtain insurance, make repairs, or satisfy lien claims) and
whenever Landlord so elects, all costs and expenses paid by Landlord in curing
such default, including without limitation reasonable attorneys’ fees, shall be
so much additional rent due on the next rent date after such payment together
with interest (except in the case of said attorney’s fees) at the highest rate
then payable by Tenant in the state in which the Leased Premises are located or,
in the absence of such a maximum rate, at a rate per annum equal to two per cent
(2%) in excess of the announced base rate or equivalent rate of interest of
First National Bank of Colorado (as publicly announced by said bank) in effect
on the date of such advance, from the date of the advance to the date of
repayment by Tenant to Landlord.

 

19.5 Remedies Cumulative. No remedy herein or otherwise conferred upon or
reserved to Landlord shall be considered to exclude or suspend any other remedy
but the same shall be cumulative and shall be in addition to every other remedy
given hereunder, or now or hereafter existing at law or in equity or by statute,
and every power and remedy given by this Lease to Landlord may be exercised from
time to time and so often as occasion may arise or as may be deemed expedient.

 

19.6 No Waiver. No delay or omission of Landlord to exercise any right or power
arising from any default shall impair any such right or power or be construed to
be a waiver of any such default or any acquiescence therein. No waiver of any
breach of any of the covenants of this Lease shall be construed, taken or held
to be a waiver of any other breach, or as a waiver, acquiescence in or consent
to any further or succeeding breach of the same covenant. The

 

23



--------------------------------------------------------------------------------

acceptance by Landlord of any payment of Rent after the termination by Landlord
of this Lease or of Tenant’s right to possession hereunder shall not, in the
absence of agreement in writing to the contrary by Landlord, be deemed to
restore this Lease or Tenant’s right to possession hereunder, as the case may
be, but shall be construed as a payment on account, and not in satisfaction of
damages due from Tenant to Landlord.

 

XX. SECURITY DEPOSIT

 

20.1 Security Deposit. To secure the faithful performance by Tenant of all the
terms, covenants and conditions in this Lease set forth and contained on the
part of the Tenant to be fulfilled, kept, observed and performed, including, but
without limiting the generality of the foregoing, such terms, covenants and
conditions which become applicable upon the expiration or termination of the
same or upon termination of Tenant’s right to possession pursuant to Section
19.2 of the Lease, Tenant has deposited herewith the Security Deposit with Agent
on the understanding: (a) that the Security Deposit or any portion thereof not
previously applied, or from time to time such other portions thereof, may be
applied to the curing of any default that may then exist, without prejudice to
any other remedy or remedies which Landlord may have on account thereof, and
upon such application Tenant shall pay Agent on demand the amount so applied
which shall be added to the Security Deposit so the same may be restored to its
original amount; (b) that should the Leased Premises be conveyed by Landlord or
should Agent cease to be the agent of the beneficiary or beneficiaries of
Landlord, the Security Deposit or any portion thereof not previously applied may
be turned over to Landlord’s grantee or the new agent, as the case may be, and
if the same be turned over as aforesaid, Tenant hereby releases Landlord and
Agent from any and all liability with respect to the Security Deposit and/or its
application or return, and Tenant agrees to look to such grantee or new agent,
as the case may be, for such application or return; (c) that Landlord shall have
no personal liability with respect to said sum and Tenant shall look exclusively
to Agent or its successors pursuant to subsection (b) hereof for return of said
sum when Tenant is entitled hereunder to such return; (d) that Agent or its
successor shall not be obligated to hold the Security Deposit as a separate
fund, but on the contrary may commingle the same with its other funds; (e) that
if Tenant shall faithfully fulfill, keep, perform and observe all of the
covenants, conditions, and agreements in this Lease set forth and contained on
the part of Tenant to be fulfilled, kept, performed and observed, the Security
Deposit or the part or portion thereof not previously applied shall be returned
to the Tenant without interest no later than thirty (30) days after the
expiration of the term of this Lease or any renewal or extension thereof,
provided Tenant has vacated the Leased Premises and surrendered possession
thereof to Landlord at the expiration of said term or any extension or renewal
thereof as provided herein; (f) in the event that Landlord terminates the Lease
or Tenant’s right to possession pursuant to Section 19.2 of this Lease, Agent
may apply the Security Deposit against all damages suffered to the date of such
termination and/or may retain the Security Deposit to apply against such damages
as may be suffered or shall accrue thereafter by reason of Tenant’s default; and
(g) in the event any bankruptcy, insolvency, reorganization or other creditor
debtor proceedings shall be instituted by or against Tenant, or its successors
or assigns, the Security Deposit shall be deemed to be applied first to the
payment of any Rent and/or other sums due Landlord for all periods prior to the
institution of such proceedings, and the balance, if any, of the Security
Deposit may be retained or paid to Landlord in partial liquidation of Landlord’s
damages.

 

24



--------------------------------------------------------------------------------

XXI. MISCELLANEOUS

 

21.1 Non Merger. Notwithstanding the acquisition of the Leased Premises and/or
Real Estate or the beneficial interest or ownership thereof by the Lessee or the
fact that the interests of Lessor and Lessee hereunder shall be held by the same
person or persons, there shall not be a merger of leasehold estate into the fee
and this Lease shall remain valid and in full force and effect in accordance
with its terms.

 

21.2 Tenant’s Statement. Tenant shall furnish to Landlord, within ten (10) days
after written request therefor from Landlord, a copy of the then most recent
audited and certified statement of Tenant and Guarantor, if any. It is mutually
agreed that Landlord may deliver a copy of such statements to any mortgagee or
prospective mortgagee of Landlord, or any prospective purchaser of the Leased
Premises, but otherwise Landlord shall treat such statements and information
contained therein as confidential.

 

21.3 Estoppel Certificates. Tenant shall at any time and from time to time upon
not less than ten (10) days prior written request from Landlord, execute,
acknowledge and deliver to Landlord, in form reasonably satisfactory to Landlord
and/or Landlord’s mortgagee, a written statement certifying (if true) that
Tenant has accepted the Leased Premises, that this Lease is unmodified and in
full force and effect (or, if there have been modifications, that the same is in
full force and effect as modified and stating the modifications), that Landlord
is not in default hereunder, the date to which Rent has been paid in advance, if
any, and such other accurate certifications as may reasonably be required by
Landlord or Landlord’s mortgagee, agreeing to give copies to any mortgagee of
Landlord of all notices by Tenant to Landlord and agreeing to afford Landlord’s
mortgagee a reasonable opportunity to cure any default of Landlord. It is
intended that any such statement delivered pursuant to this Section may be
relied upon by any prospective purchaser or mortgagee of the Leased Premises and
their respective successors and assigns.

 

21.4 Amendments Must Be In Writing. None of the covenants, terms or conditions
of this Lease, to be kept and performed by either party, shall in any manner be
altered, waived, modified, changed or abandoned except by a written instrument,
duly signed and delivered by the other party.

 

21.5 Notices. All notices to or demands upon Landlord or Tenant desired or
required to be given under any of the provisions hereof shall be in writing. Any
notices or demands from Landlord to Tenant shall be deemed to have been duly and
sufficiently given when received or refused if sent by United States registered
or certified mail in an envelope properly stamped and addressed or if sent by
courier service, with receipt, to Tenant at Tenant’s Address or at such other
address as Tenant may theretofore have designated by written notice to Landlord,
and any notices

 

25



--------------------------------------------------------------------------------

or demands from Tenant to Landlord shall be deemed to have been duly and
sufficiently given if mailed by United States registered or certified mail in an
envelope properly stamped and addressed or sent by courier service, with
receipt, to Landlord at Landlord’s Address or at such other address or to such
other agent as Landlord or Agent may theretofore have designated by written
notice to Tenant, with a copy to any first mortgagee of the Leased Premises, the
identity and address of which Tenant shall have received written notice.

 

21.6 Short Form Lease. This Lease shall not be recorded, but the parties agree,
at the request of either of them, to execute a Short Form Lease for recording,
containing the names of the parties, the legal description and the term of the
Lease.

 

21.7 Time of Essence. Time is of the essence of this Lease, and all provisions
herein relating thereto shall be strictly construed.

 

21.8 Relationship of Parties. Nothing contained herein shall be deemed or
construed by the parties hereto, or by any third party, as creating the
relationship of principal and agent or of partnership, or of joint venture, by
the parties hereto, it being understood and agreed that no provision contained
in this Lease nor any acts of the parties hereto shall be deemed to create any
relationship other than the relationship of landlord and tenant.

 

21.9 Captions. The captions of this Lease are for convenience only and are not
to be construed as part of this Lease and shall not be construed as defining or
limiting in any way the scope and intent of the provisions hereof.

 

21.10 Severability. If any term or provision of this Lease shall to any extent
be held invalid or unenforceable, the remaining terms and provisions of this
Lease shall not be affected thereby, but each term and provision of this Lease
shall be valid and be enforced to the fullest extent permitted by law.

 

21.11 Law Applicable. This Lease shall be construed and enforced in accordance
with the laws of the state where the Leased Premises are located.

 

21.12 Covenants Binding on Successors. All of the covenants, agreements,
conditions and undertakings contained in this Lease shall extend and inure to
and be binding upon the heirs, executors, administrators, successors and assigns
of the respective parties hereto, the same as if they were in every case
specifically named, and wherever in this Lease reference is made to either of
the parties hereto, it shall be held to include and apply to, wherever
applicable, the heirs, executors, administrators, successors and assigns of such
party. Nothing herein contained shall be construed to grant or confer upon any
person or persons, firm, corporation or governmental authority, other than the
parties hereto, their heirs, executors, administrators, successors and assigns,
any right, claim or privilege by virtue of any covenant, agreement, condition or
undertaking in this Lease contained.

 

26



--------------------------------------------------------------------------------

21.13 Brokerage. Tenant warrants that it has had no dealings with any broker or
agent in connection with this Lease other than Broker(s), whose commission
Landlord covenants and agrees to pay in the amount agreed to by Landlord. Tenant
covenants to pay, hold harmless, indemnify and defend Landlord from and against
any and all costs, expenses or liability for any compensation, commissions and
charges claimed by any broker or agent other than Broker(s) with respect to this
Lease or the negotiation thereof.

 

21.14 Landlord Means Owners. The term “Landlord” as used in this Lease, so far
as covenants or obligations on the part of the Landlord are concerned, shall be
limited to mean and include only the owner or owners at the time in question of
the fee of the Leased Premises, and in the event of any transfer or transfers of
the title to such fee, Landlord herein named (and in case of any subsequent
transfer or conveyances, the then grantor) shall be automatically freed and
relieved, from and after the date of such transfer or conveyance, of all
liability as respects the performance of any covenants or obligations on the
part of Landlord contained in this Lease thereafter to be performed; provided
that any funds in the hands of such Landlord or the then grantor at the time of
such transfer, in which Tenant has an interest, shall be turned over to the
grantee, and any amount then due and payable to Tenant by Landlord or the then
grantor under any provisions of this Lease shall be paid to Tenant.

 

21.15 Lender’s Requirements. If any mortgagee or committed financier of Landlord
should require, as a condition precedent to the closing of any loan or the
disbursal of any money under any loan, that this Lease be amended or
supplemented in any manner (other than in the description of the Leased
Premises, the term, the purpose or the rent or other charges hereunder, or in
any other regard as will substantially or materially affect the rights of Tenant
under this Lease), Landlord shall give written not ice thereof to Tenant, which
notice shall be accompanied by a Lease Supplement Agreement embodying such
amendments and supplements. Tenant shall, within ten (10) days after the
effective date of Landlord’s notice, either consent to such amendments and
supplements (which consent shall not be unreasonably withheld) and execute the
tendered Lease Supplement Agreement, or deliver to Landlord a written statement
of its reason or reasons for refusing to so consent and execute. Failure of
Tenant to respond within said ten (10) day period shall be a default under this
Lease without further notice. If Landlord and Tenant are then unable to agree on
a Lease Supplement Agreement satisfactory to each of them and to the lender
within thirty (30) days after delivery of Tenant’s written statement, Landlord
shall have the right to terminate this Lease within sixty (60) days after the
end of said thirty (30) day period.

 

21.16 Signs. Tenant shall install no exterior sign without Landlord’s prior
written approval of detailed plans and specifications therefor. If Landlord has
a standard form of identity sign for tenants in the industrial park of which the
Leased Premises are a part, and if Tenant desires to have an identity sign on
the Leased Premises, Tenant shall advise Landlord of the name it desires to have
on its sign, and Landlord shall install its standard sign showing such name.
Tenant shall reimburse Landlord for Landlord’s costs of producing and erecting
said sign within ten (10) days after being billed therefor by Landlord.

 

27



--------------------------------------------------------------------------------

21.17 Force Majeure. Landlord shall not be deemed in default with respect to any
of the terms, covenants and conditions of this Lease on Landlord’s part to be
performed, if Landlord’s failure to timely perform same is due in whole or in
part to any strike, lockout, labor trouble (whether legal or illegal), civil
disorder, failure of power, restrictive governmental laws and regulations,
riots, insurrections, war, shortages, accidents, casualties, acts of God, acts
caused directly by Tenant or Tenant’s agents, employees and invitees, or any
other cause beyond the reasonable control of Landlord.

 

21.18 Landlord’s Expenses. Except as may be otherwise expressly set forth in any
settlement agreement between the parties in respect of any dispute hereunder,
Tenant agrees to pay on demand Landlord’s reasonable expenses, including
reasonable attorneys’ fees, expenses and administrative hearing and court costs
incurred either directly or indirectly in enforcing any obligation of Tenant
under this Lease, in curing any default by Tenant under this Lease, in
connection with appearing, defending or otherwise participating in any action or
proceeding arising from the filing, imposition, contesting, discharging or
satisfaction of any lien or claim for lien, in defending or otherwise
participating in any legal proceedings initiated by or on behalf of Tenant
wherein Landlord is not adjudicated to be in default under this Lease, or in
connection with any investigation or review of any conditions or documents in
the event Tenant requests Landlord’s agreement, approval or consent to any
action of Tenant which may be desired by Tenant or required of Tenant hereunder.
Notwithstanding the foregoing, to the extent either party files an action
hereunder that proceeds to verdict, the non-prevailing party shall pay (within
30 days of such verdict) the expenses, including reasonable attorneys’ fees,
expenses and administrative hearing and court costs of the prevailing party
relative to such action.

 

21.19 Execution or Lease by Landlord. The submission of this document for
examination and negotiation does not constitute an offer to lease, or a
reservation of, or option for, the Leased Premises and this document shall
become effective and binding only upon the execution and delivery hereof by
Tenant and by Landlord. All negotiations, considerations, representations and
understandings between Landlord and Tenant are incorporated herein.

 

21.20 Tenant’s Authorization. If Tenant is a corporation, partnership,
association, limited liability company or any other entity, Tenant shall furnish
to Landlord, within ten (10) days after written request therefor from Landlord,
certified resolutions of Tenant’s directors or other governing person or body
authorizing execution and delivery of this Lease and performance by Tenant of
its obligations hereunder, and evidencing that the person who physically
executed the Lease on behalf of Tenant was duly authorized to do so.

 

21.21 Exculpatory. Tenant shall look solely to the then interest of Landlord in
the Premises, or of any successor in interest to Landlord, as owner of said
Premises, for the satisfaction of any remedy of Tenant for failure to perform
any of Landlord’s obligations under this Lease, either express or implied, or
under any law whether now existing or hereinafter enacted. Neither Landlord nor
any disclosed or undisclosed principal or member of Landlord (or any officer,
director, stockholder, partner or agent of Landlord or any such principal or
member) nor any successor of any of them shall have any personal liability for
any such failure under this Lease or otherwise.

 

28



--------------------------------------------------------------------------------

21.22 Option to Extend.

 

(a) Provided that no Event of Default shall have occurred which remains uncured
and further provided that Tenant or any permitted assignee or sublessee shall be
in possession of the Leased Premises, Tenant shall have the right, exercisable
by giving written notice (“First Renewal Notice”) thereof to Landlord at least
nine (9) months but not before twelve (12) months prior to the expiration of the
original Term of this Lease to extend the Term of this Lease for an additional
term of sixty (60) calendar months (“First Renewal Period”) upon all of the
terms, covenants and conditions contained in this Lease, except that the Annual
Base Rent for the First Renewal Period shall be as follows:

 

Period:

--------------------------------------------------------------------------------

   Annual Base Rent:


--------------------------------------------------------------------------------

   Monthly
Installments


--------------------------------------------------------------------------------

3/1/13 - the last day of February 2014

   $ 408,822.33    $ 34,068.53

3/1/14 - the last day of February 2015

   $ 421,087.00    $ 35,090.58

3/1/15 - the last day of February 2016

   $ 433,719.61    $ 36,143.30

3/1/16 - the last day of February 2017

   $ 446,731.19    $ 37,227.60

3/1/17 - the last day of February 2018

   $ 460,133.13    $ 38,344.43

 

(b) Provided that no Event of Default shall have occurred which remains uncured,
and further provided that Tenant or any permitted assignee or sublessee shall be
in possession of the Leased Premises, and further provided the Term of this
Lease has been extended for the First Renewal Period, Tenant shall have the
right, exercisable by giving notice (“Second Renewal Notice”) thereof to
Landlord at least nine (9) months but not before twelve (12) months prior to the
expiration of the First Renewal Period, to extend the term of this Lease for an
additional term of sixty (60) calendar months (“Second Renewal Period”) upon the
terms, covenants and conditions contained in this Lease, except that the Annual
Base Rent for the Second Renewal Period shall be as follows:

 

Period:

--------------------------------------------------------------------------------

   Annual Base Rent:


--------------------------------------------------------------------------------

   Monthly
Installments


--------------------------------------------------------------------------------

3/1/18 - the last day of February 2019

   $ 473,937.12    $ 39,494.76

3/1/19 - the last day of February 2020

   $ 488,155.24    $ 40,679.60

3/1/20 - the last day of February 2021

   $ 502,799.89    $ 41,899.99

3/1/21 - the last day of February 2022

   $ 517,883.89    $ 43,156.99

3/1/22 - the last day of February 2023

   $ 533,420.40    $ 44,451.70

 

29



--------------------------------------------------------------------------------

XXII. WORK LETTER

 

22. Work Letter.

 

(a) Tenant has or shall cause RVP Architectural. (the “Architect”) to prepare
plans and specifications for the construction of the Work (as hereinafter
defined). Said plans and specifications are hereinafter referred to as
Construction Documents.

 

The Construction Documents shall describe all items and materials which
constitute the Work (as hereinafter defined). The Construction Documents, the
Contract (as hereinafter defined) and the Contractor (as hereinafter defined)
shall be subject to the Landlords reasonable approval; and if Landlord does not
approve the same, Landlord shall advise Tenant of the reason for the
disapproval. If Landlord does not disapprove the Contract or the Contractor
within ten (10) business days following the receipt thereof by Landlord, the
same shall be deemed approved by Landlord.

 

(b) It is understood and agreed that Landlord will enter into a Contract with
the Contractor for the installation in the Premises of the items and materials
described in Construction Documents (the installation of said items and
materials being herein referred to as the “Work”). The Work shall be performed
by a general contractor (“Contractor”) selected by Tenant under a so-called
“lump sum” or “agreed amount” contract (“Contract”). Without limiting the
generality of the foregoing, the Contract shall provide that the Landlord shall
have no liability thereunder for that portion of the cost of the Work equal to
the Tenant’s Contribution. Upon the request of Tenant and provided that the
Contract and the Contractor have been approved by Landlord, Landlord shall enter
into the Contract with the Contractor.

 

30



--------------------------------------------------------------------------------

For the purpose of this Section 22, the term “cost of construction” shall mean
the cost of construction as set forth in the Contract with the Contractor,
including the cost of any permits by any governmental authority having
jurisdiction and the cost of preparing the Construction Documents.

 

In the event a Tenant’s Contribution is required, prior to the commencement of
the construction of the Work Landlord shall advise Tenant of the Cost of
Construction which advice shall include evidence of the cost of the permits
referred to above. Landlord agrees to pay the Contractor for the value of the
Work performed by the Contractor except for the Tenant’s Contribution and except
for any Tenant’s Extra. Landlord shall make no disbursements to the Contractor
unless the same have first been approved by the Tenant. To the extent that the
Cost of Construction exceeds $706,159 (such excess being herein called the
Tenant’s Contribution”), Tenant shall pay the Tenant’s Contribution to the
Contractor for the value of the first Work performed by the Contractor equal to
the Tenant’s Contribution. Landlord shall not be obligated under the Contract to
pay for the value of the first Work performed by the Contractor equal to the
Tenant’s Contribution and the Contract shall provide that the Contractor shall
look to the Tenant therefor.

 

(c) During the term of the Contract, Tenant may request Landlord to perform, at
Tenant’s sole cost and expense, any special work other than that specified in
Construction Documents, as a “Tenant’s Extra”. Should Tenant request Landlord to
perform a Tenant’s Extra, the Landlord may deny such request if Landlord
determines that:

 

(i) The Tenant’s Extra is not consistent with or better than the existing
physical condition of the Building; or

 

(ii) The Tenant’s extra will impair the structural integrity of the Building.

 

In the event that Tenant requests Landlord to perform a Tenant’s Extra and
Landlord does not deny such request as set forth above, Landlord shall cause the
Contractor to submit to Landlord and Tenant a written estimate (the “Estimate”)
for the Tenant’s Extra to be performed. Within five business days after
submission of the Estimate, Tenant shall in writing either accept or reject the
Estimate. Tenant’s failure to accept or reject the Estimate within said five-day
period shall be deemed rejection thereof. In the event the Tenant rejects the
Estimate or the Estimate is deemed rejected Landlord shall not be obligated to
construct the Tenant’s Extra.

 

Each request by Tenant to Landlord to perform a Tenant’s Extra shall include
therewith detailed plans and specification which have been prepared at the sole
cost and expense of Tenant. The installation of a Tenant’s Extra shall be for
Tenant’s account; and Tenant shall pay as additional rent hereunder to Landlord
therefor an amount equal to Landlord’s actual cost of the Tenant’s Extra,
including associated architectural and engineering fees, if any.

 

31



--------------------------------------------------------------------------------

Upon acceptance of the Estimate, the amount of the Estimate shall be deposited
with Landlord; and thereafter Tenant shall pay to Landlord the cost of the
Tenant’s Extra in excess of the Estimate upon being invoiced therefor (but in no
event shall such excess be paid later than the satisfactory completion of such
Tenant’s Extra). Should the cost of the Tenant’s Extra be less than the
Estimate, Landlord shall promptly refund the difference to Tenant.

 

(d) The Tenant represents that the Leased Premises have been examined by Tenant
and that the Tenant will accept the Leased Premises in the condition or state
which the Premises is in on this date, without representation or warranty,
express or implied, in fact or by law by Landlord and without recourse to
Landlord as to the nature, condition or usability thereof. The preceding
sentence shall not apply to Landlord’s Construction. Landlord shall have no
liability or obligation concerning the performance by the Contractor. Tenant
agrees that Landlord will not be deemed responsible in any manner with respect
to the quality or quantity of the Work or whether the Work has been performed in
accordance with the Construction Documents. Tenant agrees that Landlord will not
be deemed to have made any representation or warranty, express or implied, in
fact or by law concerning the Contractor or the Work. For the purpose of this
paragraph, each Tenant’s Extra shall be deemed a part of the Work and covered by
the Contract.

 

Tenant’s obligation for the payment of Base Rent and additional Rent, shall not
be affected by time in which it takes to complete the Work.

 

Tenant shall indemnify and save Landlord harmless from and against, and shall
reimburse Landlord for, all liabilities, obligations, damages, fines, penalties,
claims, demands, liens (including mechanic’s liens) costs, charges, judgments
and expenses, including but not limited to, reasonable attorneys’ fees which may
be imposed upon or incurred or paid by or asserted against Landlord or
Landlord’s fee or reversionary or other interest in the Property by reason of or
in connection with the execution of the Contract with the Contractor by the
Landlord, the performance of the Work or the performance of a Tenant’s Extra.
The indemnity contained in this grammatical paragraph shall not apply to any
claim (including a mechanic’s lien claim) imposed against Landlord or its
interest in the Leased Premises resulting from failure of Landlord to meet its
obligations under the Contract for the Work unless such failure results from the
fact that Landlord has withheld payment to the Contractor because Tenant has
failed to approve the payment.

 

Tenant understands that Landlord will also be causing certain construction to
occur at the Leased Premises, which construction (“Landlord’s Construction”) is
not part of the Work. The cost of such construction will be paid for by Landlord
and Tenant will have no responsibility for the payment thereof.

 

32



--------------------------------------------------------------------------------

Landlord and Tenant have executed this Lease the day and year first above
written.

 

LANDLORD:   

FCF PROPERTIES, LLC, a Colorado limited

    liability company

     By:   

/s/ Andrew Freedman

--------------------------------------------------------------------------------

     Its:    Manager TENANT:   

AMERICAN COIN MERCHANDISING, INC., a

    Delaware corporation

     By:   

/s/ W. John Cash

--------------------------------------------------------------------------------

     Its:    Senior Vice President, CFO

 

ATTEST:

 

By:  

/s/ W. John Cash

--------------------------------------------------------------------------------

Its   (Assistant) Secretary

 

33



--------------------------------------------------------------------------------

STATE OFCOLORADO)

                                                 ) SS.

 

COUNTY OF BOULDER)

 

I, Kara Williamson, a Notary Public in and for said County, in the State
aforesaid, do hereby certify that Andrew Freeman, personally known to me to be
the Manager of FCF Properties, LLC, a Colorado limited liability company and as
such Manager he signed, sealed and delivered the said instrument as his and
voluntary act, for the uses and purposes therein set forth.

 

GIVEN under my hand and Notarial Seal this 24 day of October, 2002.

 

/s/ Kara Williamson

--------------------------------------------------------------------------------

Notary Public

 

34



--------------------------------------------------------------------------------

STATE OF COLORADO)

 

                                                 ) SS.

 

COUNTY OF BOULDER)

 

I, Kara Williamson, a Notary public in and for said County, in the State
aforesaid, do hereby certify that W. John Cash, personally known to me to be
Senior Vice President and CFO of American Coin Merchandising, Inc., a Delaware
corporation, duly licensed to transact business in the State of Colorado, and W.
John Cash, personally known to me to be the Secretary of said corporation and
personally known to me to be the persons whose names are subscribed to the
foregoing instrument, appeared before me this day in person and severally
acknowledged that they signed and delivered the said instrument as Senior Vice
President and CFO and Secretary of said corporation, and caused the Corporate
Seal of said corporation to be affixed thereto, pursuant to authority given by
the Board of Directors of said corporation, as their free and voluntary act and
as the free and voluntary act and deed of said corporation, for the uses and
purposes therein set forth.

 

GIVEN under my hand and Notarial Seal this 24 day of October, 2002.

 

/s/ Kara Williamson

--------------------------------------------------------------------------------

Notary Public

 

35



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION OF THE LEASED PREMISES

 

LOT 13, BLOCK 8,

COLORADO TECHNOLOGICAL CENTER, FIRST FILING,

COUNTY OF BOULDER,

STATE OF COLORADO

 

36



--------------------------------------------------------------------------------

LEASE AMENDMENT

 

This lease amendment is made and entered into as of this 6 day of June 2003 by
and between FCF PROPERTIES LLC, a Colorado Limited Liability Company
(“Landlord”) and AMERICAN COIN MERCHANDISING, INC., a Delaware Corporation
(“Tenant”).

 

WITNESSETH

 

WHEREAS, Landlord and Tenant have entered into that certain Industrial Building
Lease (the “Lease”) dated October 24, 2002; and

 

WHEREAS, Landlord and Tenant wish to modify the Lease as hereinafter set forth,
but not otherwise.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements herein
contained, and for other good and valuable consideration, the receipt whereof is
hereby acknowledged, Landlord and Tenant do hereby agree and the Lease shall be
and is hereby modified as follows:

 

  1. The term “Rent Commencement Date” as the term is used in Article 5, and
Section 9.1(b) shall be deleted and the term “Commencement Date” shall be
substituted therefore.

 

  2. The Commencement Date shall be February 21, 2003.

 

  3. The figure $706,159 contained in Section 22(b) shall be deleted and the
figure $714,809 shall be substituted therefore.

 

Except for the modifications contained herein, the Lease shall remain unmodified
and in full force and effect.

 

In witness whereof Landlord and Tenant have executed this Lease Amendment as of
the day and year first above written.

 

    FCF Properties, LLC, a Colorado Limited Liability Company     By:  

/s/ Andrew Freeman

--------------------------------------------------------------------------------

       

Its: Manager

    American Coin Merchandising, Inc., a Delaware Corporation     By:  

/s/ W. John Cash

--------------------------------------------------------------------------------

       

W. John Cash

       

Senior Vice President, Chief Administrative Officer